Citation Nr: 1447819	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  09-46 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability as a result of hernia repair surgery performed at a VA medical facility in August 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to August 1975.

This case initially came before the Board of Veterans' Appeal (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In June 2012, the Board remanded the case for further development.  It has now been returned to the Board for adjudication.

A review of the Veterans Benefits Management System paperless claims processing system reveals no records pertinent to the current appeal.  A review of the Virtual VA electronic claims file reveals VA treatment records and correspondence pertinent to the appeal.

A claim of entitlement to accrued benefits was submitted by the Veteran's surviving spouse in September 2014.  The Board also notes that a claim for accrued benefits, survivors pension, or dependency and indemnity compensation by an eligible person is deemed to include a request to substitute if a claim for periodic monetary benefits was pending before the agency of original jurisdiction (AOJ) or the Board when the claimant died.  38 C.F.R. § 3.1010(c)(2) (2014).  These issues have not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. §§ 3.1010(e), 19.9(b) (2014).


FINDING OF FACT

While the appeal was pending, and prior to the issuance of a final decision, VA received notice that the appellant had passed away on September [redacted], 2014.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1010, 14.630, 14.631, 20.900, 20.1106, 20.1304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A); 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(a).

An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b).  In this case, the Veteran's surviving spouse has submitted a claim of entitlement to accrued benefits, but this claim has not yet been adjudicated by the AOJ and is not before the Board at this time.


ORDER

The appeal is dismissed.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


